Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an application filed 5/13/19.
Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities:
Par. [15] recites “… a specific ML mode instance …”. It is believed this would be better written as “… a specific ML model instance …”.
Par. [29] recites “… The user 100 … package the code … and then publish the ML recipe … ”. It is believed this would be better written as “… The user 100 … packages the code … and then publishes the ML recipe …”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20: recites “identifying a programming language to be used … and selecting a kernel for the runtime environment based on the identified programming language. The applicant’s specification appears to indicate that the term “kernel” describes a programming language (see e.g. par. [30] “identifies a kernel (i.e., a programming language)”). Accordingly, it is not clear what is being identified/selected. For the purposes of this examination the claim will be treated in line with, e.g., claim 2, which appears to describe a similar scope.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 11,315,039 to Elprin et al. (Elprin).

Claim 1: Elprin discloses a method for developing machine learning (ML) models, comprising: 
initiating a runtime environment within a data science notebook application (col. 8, lines 6-18 “spin up the environment”); 
creating a plurality of files based on a notebook recipe template (col. 7, lines 5-20 “examine the directory specified and the Dockerfile contained therein and build a Docker image”); 
generating a prototype model within the data science notebook application by accessing the plurality of files through the runtime environment (col. 8, lines 6-18 “allow a user to build the model”); and 
generating a production recipe including the runtime environment and the plurality of files (col. 8, lines 39-46 “allows users to easily put a model into production”, col. 7, lines 5-20 “A Docker container”).

Claim 2: Elprin discloses the method of claim 1, further comprising: 
identifying a kernel of the data science notebook application (col. 13, lines 50-54 “a programming language selected to enable the code to execute in a pre-compiled or as-compiled fashion”); and 
selecting the runtime environment and the notebook recipe template based on the kernel (col. 7, lines 25-28 “selecting a tool, hardware, environment and other configurations”).

Claim 3: Elprin discloses the method of claim 1, wherein: 
the runtime environment includes a set of library files including functions configured to perform respective steps for production, experimentation, evaluation, and packaging of the prototype model (col. 6, lines 37-60 “lab’ component 101, a ‘Launch pad’ component 103, an ‘Control Center’ component 105”, e.g. col. 8, lines 40-46 “a user selects an API”).

Claim 4: Elprin discloses the method of claim 1, wherein: 
the plurality of files comprise a data loading file, a configuration file, and a model file (col. 7, lines 21-33 “add or re-use data sources … selecting a tool, hardware, environment and other configurations”).

Claim 5: Elprin discloses the method of claim 4, further comprising: 
loading data based on the data loading file (col. 7, lines 30-33 “select one or more datasets … add a data set”); 
loading a configuration from the configuration file (col. 8, lines 39-46 “specify configurations of the API such as the infrastructure … and various other configurations”); 
training the prototype model within the data science notebook application based on the data, the configuration, and the model file (col. 4, lines 42-43 “trained by applying an algorithm to training data”); and 
evaluating the prototype model within the data science notebook application using a portion of the data (col. 8, lines 11-14 “the runtime result of an experiment … create and ‘insight’”, col. 9, lines 8-14 “inferences by the model against the training dataset to understand deviations from the training data set”).

Claim 6: Elprin discloses the method of claim 5, further comprising: 
scoring additional data within the data science notebook application using the prototype model (col. 8, lines 11-14 “the runtime result of an experiment … create and ‘insight’”, col. 9, lines 8-14 “inferences by the model against the training dataset to understand deviations from the training data set”, col. 7, lines 30-33 “add a data set”).

Claim 7: Elprin discloses the method of claim 5, further comprising: 
modifying one or more files of the plurality of files based on the evaluation, wherein the production recipe is created based on the one or more files modified (e.g. col. 9, lines 24-26 “re-validated and deployed again to re-train”).

Claim 8: Elprin discloses the method of claim 1, further comprising: 
identifying one or more library files based on a requirements file from the plurality of files, wherein the production recipe is generated based on the one or more library files (col. 7, lines 35-55 “capture the full set of model dependencies … hierarchy of library … dependencies”).

Claim 9: Elprin discloses the method of claim 8, further comprising: 
evaluating a production model that is based on the prototype model that has undergone the steps for production, experimentation, and evaluation within a cloud-based ML platform using a portion of training data (col. 9, lines 24-26 “a production model may drift and the production model may need to be re-validated and deployed again to re-train”, col. 4, lines models may use … specialized hardware infrastructure (e.g. cloud computing …)”).

Claim 10: Elprin discloses the method of claim 9, further comprising: 
selecting additional data (col. 7, lines 30-33 “add a data set”); and 
scoring the additional data within the cloud-based ML platform using the production model (col. 8, lines 11-14 “the runtime result of an experiment … create and ‘insight’”, col. 9, lines 8-14 “inferences by the model against the training dataset to understand deviations from the training data set”).

Claim 11: Elprin discloses the method of claim 10, further comprising: 
generating one or more data insights within the cloud-based ML platform based at least in part on the scoring (col. 8, lines 12-14 “create an ‘insight’”).

Claim 12: Elprin discloses the method of claim 1, further comprising: 
publishing the production recipe to a cloud-based ML platform (col. 8, lines 39-46 “allows users to easily put a model into production”, col. 7, lines 5-20 “A Docker container”, col. 4, lines models may use … specialized hardware infrastructure (e.g. cloud computing …)”); 
selecting the production recipe from a plurality of published recipes on the cloud-based ML platform (e.g. col. 7, lines 5-20 “A docker container”, col. 2, lines 11-16 “plurality of machine learning models”); 
selecting training data (col. 7, lines 30-33 “select one or more datasets”); 
selecting one or more parameters based on a configuration file of the production recipe (e.g. col. 8, lines 47-49 “configure one or more hyper parameters”); and 
training a production model within the cloud-based ML platform based on the production recipe, the training data, and the one or more parameters (col. 4, lines 42-43 “trained by applying an algorithm to training data”).

Claim 13: Elprin discloses the method of claim 1, further comprising: 
publishing the plurality of files to a version control service (col. 4, lines -54-57 “a previous version of the model; … may be archived in a registry”).

Claim 14: Elprin discloses a system for developing enterprise machine learning (ML) models within a notebook application, comprising: 
at least one processor and a memory storing instructions and in electronic communication with the processor (col. 12, lines 32-46 “a central processing unit … memory”), the at least one processor being configured to execute the instructions to: 
create a prototype ML model using a plurality of files created by a runtime environment within a data science notebook application based on first training data and first model parameters (col. 8, lines 6-18 “allow a user to build the model”); and 
generate a production ML recipe including the runtime environment and the plurality of files (col. 7, lines 5-20 “A Docker container”); 
distribute the production ML recipe to a ML platform (col. 8, lines 39-46 “allows users to easily put a model into production”); and 
create an enterprise ML model within the ML platform using the production recipe based on second training data and second model parameters (e.g. col. 8, lines 47-49 “configure one or more hyper parameters”, col. 7, lines 30-33 “add a dataset”).

Claim 15: Elprin discloses the system of claim 14, the system being further configured to execute the instructions to:
identify a kernel of the data science notebook application (col. 13, lines 50-54 “a programming language selected to enable the code to execute in a pre-compiled or as-compiled fashion”); and 
select the runtime environment and a notebook recipe template based on the kernel (col. 7, lines 25-28 “selecting a tool, hardware, environment and other configurations”).

Claim 16: Elprin discloses the system of claim 14, the system being further configured to execute the instructions to:
score additional data within the data science notebook application based on the prototype ML model (col. 8, lines 11-14 “the runtime result of an experiment … create and ‘insight’”, col. 9, lines 8-14 “inferences by the model against the training dataset to understand deviations from the training data set”).

Claim 17: Elprin discloses the system of claim 14, the system being further configured to execute the instructions to:
score additional data based on the enterprise ML model (col. 7, lines 30-33 “add a data set”).

Claim 18: Elprin discloses a method of authoring an enterprise machine learning (ML) recipe from a local notebook application, comprising: 
creating a structured set of files for the enterprise ML recipe within the local notebook application, wherein the structured set of files is generated by a runtime environment within the local notebook application based on a ML recipe template (col. 7, lines 5-20 “examine the directory specified and the Dockerfile contained therein and build a Docker image”, col. 8, lines 6-18 “spin up the environment”); 
developing a prototype ML model within the local notebook application using the structured set of files, including steps of feature engineering, model engineering, and experimentation (col. 8, lines 6-18 “allow a user to build the model”); and 
generating the enterprise ML recipe by operationalizing the prototype ML model within the local notebook application, wherein the operationalization includes containerizing the structured set of files, a set of library files, and the runtime environment (col. 7, lines 5-20 “create a Dockerfile”, col. 8, lines 39-46 “allows users to easily put a model into production”).

Claim 19: Elprin discloses the method of claim 18, further comprising: 
publishing the enterprise ML recipe to an online platform (col. 8, lines 39-46 “allows users to easily put a model into production”, col. 4, lines models may use … specialized hardware infrastructure (e.g. cloud computing …)”); and 
creating an enterprise ML model within the online platform based on the enterprise ML recipe (see e.g. col. 9, lines 24-26 “production model”).

Claim 20: Elprin discloses the method of claim 18, further comprising: 
identifying a programming language to be used for developing the prototype ML model col. 13, lines 50-54 “a programming language selected to enable the code to execution in a pre-compiled or as-compiled fashion”); and 
selecting a kernel for the runtime environment based on the identified programming language (col. 7, lines 25-28 “selecting a tool, hardware, environment and other configurations”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0101529 to Karpistsenko et al., and US 2018/0012145 to Maura et al. each disclose alternate embodiments of development environments for machine learning models. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199